DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 18 is objected to because of the following informalities:  
In line 3 the term “two” is recited twice. One of said terms should be removed.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such a claim limitation is: “conditioning means…configured to independently condition one or more of a temperature, air humidity, flow speed, and a distribution of a first and second airflow”, recited in claim 28.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In line 2, the limitation “does not have a vertical component” is a negative limitation which is not supported by the specification. Page 3 line 26 to page 4 line 3 recites “at least one of the airflows has an at least substantially horizontal flow direction” and “With a vertical flow direction of an airflow, convection will for instance be able to have a greater (disruptive) effect on the process conditions”, and page 5 lines 19-21 recites “the drying spaces is provided with an at least substantially horizontal flow but there is no recitation or indication that a vertical component cannot be present, as recited by the negative limitation in question. It is noted that the negative limitation was not recited in the original disclosure of the instant application, nor that of the parent application 12/066,467.
Claim 28 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The specification recites “means for conditioning the air” (page 5 lines 11-12), and “conditioning means” (page 6 lines 9 and 14), but provides no further structure for such means. Furthermore, the structure cannot be determined from the figures.
Claim 29 is rejected by virtue of its dependence from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 19-20 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Regarding claim 13, in step C), the limitation “subjecting the co-extruded non-coagulated food product to at least two successive airflows” renders the claim indefinite since it is unclear if the material subjected to the airflows is, in fact, the “co-extruded non-coagulated food product” (i.e. the non-divided product), or instead the “individual food products”. Applicant’s specification explicitly states that the co-extruded food product is first separated into individual food products by crimper wheel 26 prior to entering drying unit 27 (page 6 lines 24-26). Claim 13 further recites, in the clause subsequent to step C), “the individual food products are not fully coagulated after passing through…drying phases”. Thus it appears the limitation in question should refer to the individual food products being subjected to the airflows. The rejection can be overcome by amending the limitation in question to recite “and subjecting said individual food products to at least two successive airflows” for clarity. It is noted that any dependent claims reciting “at least two successive airflows” must also be addressed.
The limitation “wherein a core temperature of the elongate dough strand…” (fourth clause from the bottom of the claim) renders the claim indefinite since it is unclear if the limitation refers to the “elongate dough strand” (i.e. non-divided product), or the “individual food items”. The claim previously recites that the elongate dough strand is divided into “individual food products”, where the individual food products are subjected to the at least two successive airflows (step C). It is therefore unclear if the “core temperature…after passing through each of the independent and separate drying the rejection can be overcome by amending the phrase “elongate dough strand” to instead recite “individual food products” for clarity and consistency with the earlier portions of the claim.
The limitation “a liquid smoke treatment is performed on the individual food products between the at least two successive airflows” (last clause of the claim) renders the claim indefinite since this limitation contradicts the phrase “at least two successive airflows”. The term “successive” is generally understood to mean one following the other, without interruption. It is unclear whether or not the two airflows are actually “successive” since said airflows are interrupted by a liquid smoke treatment in between said airflows. This is particularly the case since the claim explicitly recites the at least two successive airflows define “independent and separate drying phases “, and are “physically separate from each other”. The drying units (6 and 10) responsible for the airflows can clearly be seen to be separated by liquid smoke unit 9 (figure 1; page 6 lines 9-17). Therefore the liquid smoke treatment necessarily separates the at least two airflow processes, which prevents said at least two airflows from actually being “successive”. 
Regarding claim 19, the limitation “wherein a core temperature of the elongate dough strand…” (fifth clause from the bottom of the claim) renders the claim indefinite for the same reasons stated for the same limitation in claim 13.
The limitation “a liquid smoke treatment is performed on the individual food products between the at least two successive airflows” (second clause from the bottom 
Regarding claim 20, the limitation “wherein a core temperature of the elongate dough strand…” (third clause from the bottom of the claim) renders the claim indefinite for the same reasons stated for the same limitation in claim 13.
The limitation “a liquid smoke treatment is performed on the individual food products between the at least two successive airflows” (last clause of the claim) renders the claim indefinite for the same reasons stated for the same limitation in claim 13. It is noted that any dependent claims reciting “at least two successive airflows” must also be addressed.
Regarding claim 26, in line 2 the limitation “maximum of about 10 minutes” renders the claim indefinite since the boundary of the claim cannot be determined. First, the term “about” is not defined in the disclosure, and it is unclear exactly what values above and below the claimed value (i.e. 10 minutes) is encompassed by the term “about”. Second, the combination of the term “maximum” with “about 10 minutes” extends the scope of the claim into a range, i.e. “up to about 10 minutes”, but the upper bound of said range cannot be determined as explained for the first issue above. For example, it is unclear if the limitation should be interpreted to mean that the “maximum” duration in the first drying unit is 8 minutes, 9 minutes, 9 minutes and 59 seconds, 10 minutes and 1 second, 11 minutes, etc., where all of the given examples can be interpreted to be a “maximum of about 10 minutes”. The rejection can be overcome by removing the term “about” from the limitation.
The rejection can be overcome by removing the term “about” from the limitation.
Regarding claim 27, in line 2 the limitation “maximum height of less than about 4.5 meters” renders the claim indefinite for the same reasons stated for claim 26, i.e. it is unclear where the upper bound lies with respect to the terms “maximum” and “about”. Furthermore, the limitation is rendered further indefinite by the presence of the phrase “less than”. It is unclear if the “maximum height” of the drying units is 4.5 meters, less than 4.5 meters, or any [undeterminable] tolerance encompassed by the term “about”, such as 4.6 meters, the last interpretation contradicting the previous phrase of “less than”. The rejection can be overcome by amending the limitation to recite “drying units have a height less than 4.5 meters”.
Regarding claim 28, the limitation “conditioning means” recited throughout the claim invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification recites “means for conditioning the air” (page 5 lines 11-12), and “conditioning means” (page 6 lines 9 and 14), but provides no further structure for such means. Furthermore, the structure cannot be determined from the figures. The disclosure is devoid of any structure that performs the function in the claim, and there is no association between the structure and the function can be found in the specification. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claims 14-15, 18, 22-25, and 29-30 are rejected by virtue of their dependence on a rejected base claim.

Response to Arguments
Applicant’s arguments, see pages 9-16, filed 2/16/2021, with respect to claims 13-15 and 18 under 35 USC 103 have been fully considered and are persuasive.  The prior art rejection of claims 13-15 and 18 has been withdrawn. 
However, the examiner has identified issues with claims 13, 19-20, 24, and 26-28 (see above) with respect to 35 USC 112(a) and 112(b), which must be addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Der Post (US 2004/0023611 A1) teaches a method for producing sausages by coextrusion of the core with casing (abstract), the coextruded sausage passed through a predrying chamber and then through a climate chamber for the purpose of fermenting and drying (paragraph 7).
Van Den Dungen et al. (US 7,357,953 B1) teaches a method for making dry sausages (abstract) comprising coextruding the sausages, passing the sausages through pre-drying device 7, and then placing the sausages in climate rooms 20 for further drying (column 6 lines 16-40).
Marra et al. (US 5,811,146) teaches a method for making flat casingless hot dogs (abstract) comprising exposing the hot dogs to a liquid smoke spray 36 between drying steps 38 (figure 1; column 4 lines 29-36 and line 66 to column 5 line 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792